The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-10 in the “Response to Restriction Requirement” filed on 05/18/2022 is acknowledged and entered by the Examiner. 
Applicant’s traversal arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 05/18/2022, see “In this regard, the MPEP specifies that a restriction should only be advanced by an Examiner in situations that would impose a serious burden on the Examiner, if examination was to proceed on all claims. This means that prior art relevant to the claims of the first group is not similarly relevant to the claims of the second group (if it was, then there would be no serious burden in examining all claims in a single application). Applicant submits that there should be no serious burden on the Examiner to consider all claims in the single application since it should be no need to search all the species in different fields. Specifically, the claims of Species I, Species II, and Species III recite the same special technical features that at least one capacitor element is formed on at least one side of the substrate. Applicant believes that a proper search and examination of the claims of elected Species I will cover substantially the same search classes/subclasses as a search and examination of the claims of Species II and III. Therefore, it would not be unduly burdensome to examine Invention Species I, Species II and Species III in a single application. Reconsideration and withdrawal of this Restriction Requirement are respectfully requested”, (remarks on page 7) have been fully considered. The examiner respectfully disagrees with the Applicant’s arguments for the following reasons:
Firstly, Species I-III, as claimed, are independent or distinct because they have been disclosed in separate figures and different embodiments, and are characterized by mutually exclusive characteristics. Secondly, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.
This office action considers claims 1-23 pending for prosecution, wherein claims 11-23 are withdrawn from further consideration, and 1-10 are presented for examination.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 4, the instant claim recites limitations in view of intervening claim 3 and the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the first pad of a lower one 2of the capacitor elements is connected to the second pad of an upper one of the capacitor 3elements” (Claim 4; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the first pad of a lower one 2of the capacitor elements is connected to the second pad of an upper one of the capacitor 3elements” (Claim 4) lacks proper antecedent basis. There is no recitation of a second pad of an upper one of the capacitor 3elements in either claim 4 or claim 3 or claim 1. Therefore, the limitation of “wherein the first pad of a lower one 2of the capacitor elements is connected to the second pad of an upper one of the capacitor 3elements” (Claim 4) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claims 5-6, those are rejected under 112(b) because of their dependency status from claim 4.
Regarding Claim 5, the instant claim recites limitations in view of intervening claim 4, intervening claim 3 and the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the second pad of the lower 2one of the capacitor elements is connected to the first pad of the upper one of the capacitor 3elements” (Claim 5; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the second pad of the lower 2one of the capacitor elements is connected to the first pad of the upper one of the capacitor 3elements” (Claim 5) lacks proper antecedent basis. There is no recitation of a first pad of the upper one of the capacitor 3elements in either claim 5 or claim 4 or claim 3 or claim 1. Therefore, the limitation of “wherein the second pad of the lower 2one of the capacitor elements is connected to the first pad of the upper one of the capacitor 3elements” (Claim 5) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 6, it is rejected under 112(b) because of their dependency status from claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US 20140264742 A1; hereinafter Yen).
Regarding claim 1, Yen teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0009+], and as cited below), comprising: 
a substrate (Fig. 5 in view of Fig. 1; see [0015, Claim 11]); and 
3at least one capacitor element (10; Fig. 5 in view of Fig. 1; [0014-0015, 0018]) on the substrate, wherein the at least one capacitor element (10; Fig. 5 in view of Fig. 1; [0014-0015, 0018])  4comprises: 
5a first electrode (140; [0016, 0024]) with a first pad (141; [0024]) and first terminals ({144, 145}; [0024]) connected to the first pad (141; [0024]), 6wherein the first terminals ({144, 145}; [0024]) extend away from the substrate; and 
7a second electrode (110; [0018]) with a second pad (111; [0018]) and second terminals ({112, 113}; [0021]) connected to the 8second pad (111; [0018]), wherein the second terminals ({112, 113}; [0021]) extend toward the substrate, wherein the first terminals ({144, 145}; [0024]) 9and the second terminals ({112, 113}; [0021]) are staggered and separated by an interlayer dielectric layer (see [0016]; dielectric layer completely fills between the conductive features).  
Regarding claim 2, Yen teaches all of the features of claim 1. 
Yen further comprising a dielectric layer (51; Fig. 5;  [0033]) 2between the substrate (Fig. 5 in view of Fig. 1; see [0015, Claim 11]) and the at least one capacitor element (10; Fig. 5 in view of Fig. 1; [0014-0015, 0018]).  
Regarding claim 3, Yen teaches all of the features of claim 1. 
Yen further teaches wherein the at least one capacitor 2element (10; Fig. 5 in view of Fig. 1; [0014-0015]) comprises a plurality of capacitor elements (see Fig. 1; see [0014-0027]) successively stacked on the substrate.  
Regarding claim 4, Yen teaches all of the features of claim 3. 
Yen further teaches wherein the first pad (141; [0018]) of a lower one 2of the capacitor elements (10 comprising of {140, 111}; Fig. 5 in view of Fig. 1; [0014-0015, 0018])  is connected to the second pad (131; [0023]; see section 2, above; 112(b) rejection) of an upper one of the capacitor 3elements (10 comprising of {130, 100}; Fig. 5 in view of Fig. 1; [0014-0016, 0018]).  



Regarding claim 5, Yen teaches all of the features of claim 4. 
Yen further teaches wherein the second pad (111; [0018]) of the lower 2one of the capacitor elements is connected to the first pad (101; [0018]; see section 2, above; 112(b) rejection) of the upper one of the capacitor 3elements.  
Regarding claim 6, Yen teaches all of the features of claim 5. 
Yen further comprising a dielectric layer (see [0016]; dielectric layer completely fills between the conductive features) 2between the lower one of the capacitor elements (10 comprising of {140, 111}; Fig. 5 in view of Fig. 1; [0014-0015, 0018])  and the upper one of the capacitor elements (10 comprising of {130, 100}; Fig. 5 in view of Fig. 1; [0014-0016, 0018]), and a conductive layer (121; [0019]) in the dielectric layer (see [0016]; dielectric layer completely fills between the conductive features).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

4.	Claims 7-10 are rejected under 35 U.S.C.103 as being unpatentable over Yen et al. (US 20140264742 A1; hereinafter Yen), in view of Lin et al. (US 20160276324 A1; hereinafter Lin). 

Regarding claim 7, Yen teaches all of the features of claim 1. 
But, Yen does not expressly disclose “further comprising a first IC element on the substrate, wherein the first IC element is substantially on a same level as the at least one 3capacitor element”.  
However, in the analogous art, Lin teaches a semiconductor package ([Abstract]), wherein (Fig. 1A+; [0020+]) semiconductor die (302; Fig. 4; [0023]), for example, may include a logic die including a central processing unit (CPU), a graphics processing unit (GPU), a dynamic random access memory (DRAM) controller or any combination thereof adjacent to capacitor structure (450b; Fig. 4 in view Figs. 2A, 2B; [0035]), where DRAM dies (400, 402; [0048]) are formed over semiconductor die (302; Fig. 4; [0023]) and capacitor structure (450b; Fig. 4 in view Figs. 2A, 2B; [0035]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s semiconductor die  structure into Yen’s device, and thereby, modified Yen’s (by Lin) device will have further comprising a first IC element (in view of Lin 302; Fig. 4; [0023]) on the substrate (Yen Fig. 5 in view of Fig. 1; see [0015, Claim 11] in view of Lin Fig. 4), wherein the first IC element (in view of Lin 302; Fig. 4; [0023]) is substantially on a same level as the at least one 3capacitor element (Yen 10; Fig. 5 in view of Fig. 1; [0014-0015, 0018] in view of Lin Fig. 4).	
The ordinary artisan would have been motivated to modify Yen in the manner set forth above, at least, because this inclusion provides a logic die including a central processing unit (CPU) (Lin [0023]), which provides enhanced functionality to the semiconductor device for more complex abilities.
Regarding claim 8, modified Yen (by Lin) teaches all of the features of claim 7.
Modified Yen (by Lin) further teaches wherein the first IC element (in view of Lin 302; Fig. 4; [0023]; CPU) 2comprises memory, a graphics processing unit (GPU), a central processing unit (CPU), or a 3combination thereof.  
Regarding claim 9, modified Yen (by Lin) teaches all of the features of claim 8.
Modified Yen (by Lin) further teaches further comprising a second IC 2element (in view of Lin 402; Fig. 4; [0047-0048, 0049-0052]; DRAM) over and connected to the first IC element (in view of Lin 302; Fig. 4; [0023]), and a third IC element (in view of Lin 404; [0048]; DRAM) over the at least one 3capacitor element (Yen 10; Fig. 5 in view of Fig. 1; [0014-0015, 0018] in view of Lin Fig. 4).  
Regarding claim 10, modified Yen (by Lin) teaches all of the features of claim 9.
Modified Yen (by Lin) further teaches wherein the second IC element (in view of Lin 402; [0048]; DRAM) and 2the third IC element (in view of Lin 404; [0048]; DRAM) each comprises memory, a graphics processing unit (GPU), a central 3processing unit (CPU), or a combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898